Citation Nr: 0006733	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  98-12 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
and joint disease of the lumbar spine.

2.  Entitlement to service connection for degenerative disc 
and joint disease of the cervical spine.

3.  Entitlement to service connection for carcinoma of the 
colon.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the benefits sought on 
appeal.  The veteran served on active duty from January 1966 
to January 1968. 


FINDINGS OF FACT

1.  There is no medical evidence that establishes a causal 
nexus between the veteran's current degenerative disc and 
joint disease of the lumbar spine and his military service.

2.  There is no medical evidence that establishes a causal 
nexus between the veteran's current degenerative disc and 
joint disease of the cervical spine and his military service.

3.  There is no medical evidence that establishes a causal 
nexus between carcinoma of the colon and the veteran's 
military service.



CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for degenerative disc and joint disease of the lumbar spine 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The veteran's claim of entitlement to service connection 
for degenerative disc and joint disease of the cervical spine 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The veteran's claim of entitlement to service connection 
for carcinoma of the colon is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Applicable Law.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
Service connection may also be allowed on a presumptive basis 
for certain diseases, such as arthritis or malignant tumors, 
if they become manifest to a compensable degree within one 
year after the veteran's separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  In addition, if a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (1999).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 1991).  
Clear and unmistakable evidence that the disability existed 
prior to service will rebut this presumption.  38 U.S.C.A. § 
1111 (West 1991); 38 C.F.R. § 3.304(b) (1999).  A preexisting 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(a) (1999).  The United States Court of Appeals for 
Veterans Claims (Court) has held that intermittent or 
temporary flare-ups of a pre-existing injury or disease 
during service do not constitute aggravation.  Rather, the 
underlying condition must have worsened.  Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991). 

The threshold question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for the claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  Thus, the claimant is 
required to establish a nexus between the claimed disability 
and his/her active military service, even if a continuity of 
symptomatology has been established under 38 C.F.R. 
§ 3.303(b).  See Clyburn v. West, 12 Vet. App. 296 (1999) 
(distinguishing the factual circumstances in Falzone v. 
Brown, 8 Vet. App. 398 (1995), and Hampton v. Gober, 10 Vet. 
App. 481 (1997)).

II.  Degenerative Disc and Joint Disease
of the Lumbar Spine and the Cervical Spine.

With respect to the evidence of record, the veteran's service 
medical records are negative for any complaints of or 
treatment for lumbar spine or cervical spine 
problems/disorders.  In addition, the post-service medical 
evidence contains radiology reports from the East Orange VA 
Medical Center (VAMC), including a November 1997 radiology 
report revealing that the veteran had a history of pain in 
the lumbar area radiating down to the left leg, and that a CT 
scan of that area showed degenerative joint and disc disease 
at L4-5 and L5-S1.  He also had facet joint disease at L4-5 
and L5-S1 with bilateral neural foramina narrowing at these 
levels and vacuum disc at L5-S1.  Moreover, a December 1997 
radiology report reveals the veteran had a history of 
paresthesia of the hands and fingers, and that a CT scan of 
the cervical spine showed neural foraminal stenosis secondary 
to degenerative disease at C3-C7.

After a review of the record, the Board finds that the 
veteran has not submitted medical evidence showing that his 
current degenerative disc and joint disorders of the lumbar 
spine and the cervical spine are related to his active 
service.  Specifically, his service medical records are 
negative for any evidence of lumbar spine or cervical spine 
complaints or treatment/examination during his active 
service.  As well, he has not provided any medical evidence 
suggesting that his current degenerative disc and joint 
disorders of the lumbar and cervical spine were incurred 
during his service.  38 U.S.C.A. § 1110 (West 1991).  The 
veteran has failed to satisfy an essential element necessary 
to well ground his claims, which is the existence of a nexus 
between the currently claimed degenerative disc and joint 
disease of the lumbar spine and the cervical spine, and his 
period of service.  A well-grounded claim must be supported 
by evidence, not merely allegations.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

Furthermore, the Board finds that the evidence does not show 
the veteran's degenerative joint disease of the lumbar spine 
and/or the cervical spine became manifest to a compensable 
degree within a one year period of his discharge from 
service, and thus, he is unable to establish a well-grounded 
claim by the use of a legal presumption.  See 38 U.S.C.A. 
§§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  
In fact, the veteran testified in December 1998 that he first 
became aware of the degenerative process in his spine the 
previous year when magnetic resonance imaging (MRI) testing 
was accomplished.

Thus, in the absence of competent medical evidence to support 
the claims of service connection for degenerative disc and 
joint disease of the lumbar spine and the cervical spine, the 
Board can only conclude that the veteran has not presented 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claims are well grounded, and 
thus, the claims must be denied.  38 U.S.C.A. § 5107 (West 
1991).

III.  Carcinoma of the Colon.

The service medical records are negative for any indication 
that the veteran had carcinoma of the colon or other colon 
disorder prior to his service.  Service medical records 
contains an October 1966 notation of treatment for several 
anal fissures.  Notations of treatment for hemorrhoids are 
documented in service medical records dated in April 1967, 
May 1967 and in November 1967.

As to the post-service medical evidence, medical records from 
the East Orange VAMC contain a February 1997 pathology report 
revealing that, upon initial colonoscopy for rectal bleeding, 
multinodular polypoid tissue was extracted from the veteran's 
colon.  Such specimen was identified as a tubulovillous 
adenoma with focal severe atypia.  In addition, an April 1997 
VA examination report further discusses the veteran's 
colonoscopy with polyp excision in February 1997; and note 
that, at the time of the examination, the veteran reported a 
history of increased gaseousness in the stomach for many 
years with intermittent regurgitation of food into the 
throat, and a family history (his mother and his aunt) of 
cancer.  The veteran's diagnoses included status post colonic 
polyp excise.  Finally, a hospitalization summary from the 
East Orange VAMC reveals the veteran underwent an additional 
colonoscopy, and subsequent right hemicolectomy in January 
1998.  At that time, it was reported that a December 1997 
colonoscopy had shown a lesion of the right proximal colon 
and that it was a polyp which was determined to be an 
adenocarcinoma, moderately differentiated.  The January-
February 1998 discharge summary indicates that on 
postoperative day six, the pathology report came back 
indicating well-differentiated adenocarcinoma limited to the 
mucosa and superficial submucosa with 0/5 lymph nodes 
positive.

After a review of the record, the Board finds that the 
veteran has not submitted medical evidence showing that the 
claimed colon cancer is related to his active service.  
Specifically, the Board acknowledges that the veteran was 
treated for anal fissures and hemorrhoids during his active 
service.  However, the medical evidence submitted does not 
show that his current colon disorder/symptomatology was 
incurred during service, is related to his in-service 
symptomatology, or is otherwise related to his active 
service.  38 U.S.C.A. § 1110 (West 1991).  As such, the 
veteran has failed to satisfy an essential element necessary 
to well ground his claim, which is the existence of a nexus 
between the currently claimed carcinoma of the colon and his 
period of service.  A well-grounded claim must be supported 
by evidence, not merely allegations.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

The Board acknowledges that, during the December 1998 appeal 
hearing at the RO, the veteran testified that he is entitled 
to service connection on the basis of aggravation.  He 
asserts that he had bleeding on entrance into active duty and 
was treated for rectal bleeding and hemorrhoids in service.  
He argues that had proper testing been conducted in service, 
the polyp and cancer would have been detected at that time.  
In this regard, the Board finds the veteran has not submitted 
competent medical evidence supporting the conclusion that he 
had a disorder of the colon to include carcinoma of the colon 
prior to service.  As noted, the veteran is presumed to have 
been in sound condition except for defects noted when 
examined and accepted for service, and there is no clear and 
unmistakable evidence that a colon disorder existed prior to 
the veteran's service such as would rebut this presumption.  
As such, the presumption of sound condition is applicable to 
the veteran's case and, absent clear and unmistakable 
evidence that the disability existed prior to service, the 
veteran's claim for service connection on an aggravation 
basis must be denied.  See 38 U.S.C.A. § 1111, 1137 (West 
1991); 38 C.F.R. § 3.304(b) (1999). 

Therefore, in the absence of competent medical evidence to 
support the claim of service connection for carcinoma of the 
colon, the Board can only conclude that the veteran has not 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded, and 
thus, the claim must be denied.  38 U.S.C.A. § 5107 (West 
1991).

IV.  Conclusion.

In arriving at the above conclusions, the Board took into 
considerations the various statements by the veteran and his 
representative tending to link his current claimed disorders 
to his period of service.  However, while the Board 
acknowledges the sincerity of these statements, the Board 
notes that the veteran and his representative are laypersons, 
and thus, not qualified to offer a medical opinion regarding 
the existence of a disability or as to the etiology of any 
such disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992); see also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995) (citing Grottveit, supra, in which the Court held that 
a veteran does not meet the burden of presenting evidence of 
a well-grounded claim where the determinative issue involves 
medical causation and the veteran presents only lay testimony 
by persons not competent to offer such medical opinions).

The Board notes that as the veteran has failed to meet his 
initial burden of submitting evidence which would well ground 
his claims of service connection, the VA is under no duty to 
assist the veteran in developing the facts pertinent to the 
claims.  See Epps v. Gober, 126 F. 3d 1464, 1468 (1997).  
Giving the benefit of the doubt to a claimant does not 
relieve the claimant of carrying the burden of establishing a 
"well grounded" claim, and thus, there is nothing in the 
text of section 5107 to suggest that the VA has a duty to 
assist the claimant until he or she meets his or her burden 
of establishing a "well grounded" claim.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); see also Epps, supra.

The Board acknowledges that the claims file contains 
correspondence from the Social Security Administration (SSA).  
Further, the Board notes that at an RO hearing that was 
conducted in December 1998, the veteran made reference to his 
currently being in receipt of SSA disability benefits.  While 
copies of these records are not in the claims file, a remand 
to secure them is unnecessary as their production would, at 
most, only serve to support the veteran's contention that he 
currently suffers from disabilities of the cervical and 
lumbar spine as well as disability of the colon (which the 
Board does not dispute), but would still not demonstrate that 
there is a nexus, or causal relationship, between any present 
disability and service.  The veteran's claim has been denied 
because he has failed to provide competent medical evidence 
that there is a link between any diagnosed disorder and his 
military service.  There is no indication that the SSA 
records contain information relevant to this issue or even 
that the SSA award was based on any of the claimed 
disabilities.  Furthermore, the veteran has not identified 
the SSA records as pertinent to his claims and at the hearing 
indicated that he submitted current VA records to support his 
claim for SSA benefits.  Therefore, the Board has determined 
that securing any SSA records would not add pertinent 
evidence, and the Board's duty to assist is not triggered 
because such a duty is "limited to (securing) specifically 
identified documents that, by their description would be 
facially relevant and material to the claim."  Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  As the claims file 
does not contain any indication that the veteran's SSA 
records, if obtained by the VA, would support a conclusion 
that the veteran's lumbar spine, cervical spine, and/or colon 
disorders are related to his period of active service, the VA 
is under no duty to obtain such records.  See generally 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present well-grounded 
claims for service connection, and the reasons for which his 
claims failed.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for degenerative disc and joint disease of 
the lumbar spine is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for degenerative disc and joint disease of 
the cervical spine is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for carcinoma of the colon is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

